 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA
10

11    ANDREW ARLINGTON RING,                           Case No.: 1:18-cv-01283-JLT (PC)

12                        Plaintiff,                   ORDER TO SHOW CASE WHY ACTION
                                                       SHOULD NOT BE DISMISSED FOR
13            v.                                       FAILURE TO COMPLY WITH THE
                                                       COURT’S ORDER
14    B. PRICE, et al.,
                                                       21-DAY DEADLINE
15                        Defendants.
16

17          On November 12, 2019, the Court issued a screening order finding that Plaintiff failed to

18   state cognizable claims and granting him leave to file a second amended complaint. (Doc. 14.) On

19   December 6, 2019, the Court granted Plaintiff a 30-day extension of time to file an amended

20   complaint. (Doc. 16.) Although more than the allowed time has passed, Plaintiff has failed to file

21   a second amended complaint or to otherwise comply with Court’s screening order.

22          The Local Rules, corresponding with Federal Rule of Civil Procedure 11, provide,

23   “[f]ailure of counsel or of a party to comply with … any order of the Court may be grounds for

24   the imposition by the Court of any and all sanctions … within the inherent power of the Court.”

25   Local Rule 110. “District courts have inherent power to control their dockets” and, in exercising

26   that power, may impose sanctions, including dismissal of an action. Thompson v. Housing Auth.,

27   City of Los Angeles, 782 F.2d 829, 831 (9th Cir. 1986). A court may dismiss an action based on a

28   party’s failure to prosecute an action, obey a court order, or comply with local rules. See, e.g.,
 1   Ferdik v. Bonzelet, 963 F.2d 1258, 1260-61 (9th Cir. 1992) (dismissal for failure to comply with a

 2   court order to amend a complaint); Malone v. U.S. Postal Service, 833 F.2d 128, 130-31 (9th Cir.

 3   1987) (dismissal for failure to comply with a court order); Henderson v. Duncan, 779 F.2d 1421,

 4   1424 (9th Cir. 1986) (dismissal for failure to prosecute and to comply with local rules).

 5          Accordingly, Plaintiff is ORDERED to show cause within 21 days of the date of service

 6   of this order why this action should not be dismissed for failure to state a cognizable claim and to

 7   comply with the Court’s screening order. Alternatively, within that same time, Plaintiff may file a

 8   second amended complaint or a notice of voluntary dismissal.

 9
     IT IS SO ORDERED.
10

11      Dated:     January 22, 2020                            /s/ Jennifer L. Thurston
                                                        UNITED STATES MAGISTRATE JUDGE
12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28
                                                       2
